Case:19-01431-jvvb Doc #:5 Filed: 04/03/19 Page 1 of 10

UN|TED STATES BANKRUPTCY COURT
WESTERN DlSTR|CT OF M|CH|GAN

 

 

ln re: Jason Ni|s We|ch, Case No. 19-
Chapter 13
Debtor(s). Hon.
/ Filed: 4/3/2019

 

OR|G|NAL CHAPTER 13 PLAN

PREAMBLE

To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable.
/n the following notice to creditors, you must check each box that applies.
To Creditors: Your rights may be affected by this P|an. Your claim may be reduced, modified, or eliminated.

You should read this Plan carefully and discuss it with your attorney ifyou have one in this bankruptcy case. |fyou do not
have an attorney, you may wish to consult one.

If you oppose the P|an's treatment of your claim or any provision of this P|an, you or your attorney must file an objection
to confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the
Bankruptcy Court. The Bankruptcy Court may confirm this Plan without further notice if no objection to confirmation is

filed. See Bankruptcy Rule 3015. |n addition, you may need to file a timely proof of claim in order to be paid under any
P|an.

The following matters may be of particular importance. Debtors must check one box on each line to state whether ornot
the Plan includes each of the following items. If an item is checked as ”Not lncluded” or if both boxes are checked, the
provision will be ineffective if set out later in the Plan.

 

 

A limit on the amount ofa secured claim, set out in Paragraph lll.C.2.c and |ll.C.1.f., which l included m Not included
may result in a partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set out in m lncluded l Not included
Paragraph lV.R.

 

 

Nonstandard provisions, set out in Paragraph lV.R. l lncluded |:] N°t included

 

 

 

l. PLAN PARAMEI'ERS
A. APPL|CABLE COMM|TMENT PER|OD (ACP) - 11 U.S.C. § 1325(b)(4).
(X) The ACP is 60 months.
( )The ACP is 36 months. However, the duration of payments may be extended to complete the P|an.
B. LlQU|DATlON ANALYSIS.

1. The amount to be distributed to holders of allowed unsecured claims shall not be less than the value of the non-exempt

equity of the Debtor(s) less the costs of sa|e. The liquidation value of the estate as required by 11 U.S.C. § 1325(a)(4) is
$0.00. '

2. The estimated base amount to be paid to the general unsecured creditors is $0.00.

 

Case:19-01431-jvvb Doc #:5 Filed: 04/03/19 Page 2 of 10

ll. FUND|NG

A. PLAN PAYMENT. The Debtor(s) shall make payments in the amount of$1,950.00 per( ) week, ( ) bi-week|y, ( ) semi-
monthly, (X) monthly, and/or( ) other (see Additional Plan Payment Provisions) for the minimum of the ACP.

l

)Additional Plan Payment Provisions:

||l. DlSBURSEMENTS

A. ADM|NISTRAT|VE CLAIMS. The Debtor(s) shall pay in fu||, in deferred cash payments, all allowed claims entitled to priority
under 11 U.S.C. § 507, including:

1.
2.
3.

Court filing fee.
Trustee fee.

Attorney fees exclusive of costs and expenses: An initial fee of $3,650.00 less fees paid of $1,200.00, leaving a fee balance in
the amount of $2,450.00 to be paid by the Trustee pursuant to the priorities set forth in paragraph |V.H ofthe P|an, unless
otherwise marked below:

a. ( ) Attorney fees shall be paid at the rate of$ per month until paid in full pursuant to paragraph |V.H of
the P|an.

b. ( ) Attorney fees shall be paid after all necessary equal monthly payments on secured continuing claims, secured
claims, assumed executory contract/unexpired lease claims which is a modification of paragraph IV.H.

Expenses advanced to the Debtor(s) (paid by the attorney to the C|erk of the Court or the service provider) includes

$ filing fee (enter amount or N/A);
$ mandatory credit counseling or Hnancia| management class (enter amount or N/A); and
$ other (explain and enter amount, or enter N/A).

B. PR|OR|TY CLA|MS.

1.

Domestic Support Obliggtion (DSO)': Prepetition DSO payment arrears as of the petition date shall be paid directly by
the Debtor(s) unless marked below:

( ) by the Trustee.

Mandatory information:

2.

 

Name of DSO Payee(s) Month|y Amount Estimated Arrears

 

 

 

 

 

 

a. Prepetition Priority Tax C|aims: Prepetition priority tax claims are allowed claims entitled to priority under 11
U.S.C. § 507 and shall be paid in full by the Trustee.

Mandatory information:

 

Creditor Name Estimated Amount" Nature of Debt

 

 

 

 

 

 

b. Post-Petition Priority Tax Claims: Absent objection, post-petition priority tax claims shall be paid in full pursuant to 11
U.S.C. § 1305(a)(1) and (b). Any portion of a post-petition claim under 11 U.S.C. § 1305 that is not paid through the
Plan for whatever reason, including dismissal or conversion to Chapter 7, will remain non-dischargeab|e, even if the
Debtor(s) receive(s) a discharge.

 

iThe Debtor(s) will comply with il U.S.C. § 1325(a)(8) and sha|l, prior to confirmation of the P|an, provide the Trustee with an affidavit or other evidence (e.g., wage
deduction, a statement from friend of the court, or a statement from the recipient) that all post-petition, pre-confirmation DSO payments are current.

ii The amount stated is an estimate only and the proof of claim controls as to the amount ofthe claim. This provision does not preclude any party in interest from filing an
objection to the claim.

Case:19-01431-jvvb Doc #:5 Filed: 04/03/19 Page 3 of 10

3. Other Prioritv C|aims and Plan Treatment:

C. SECURED CLA|MS.

1. Real Property:

a. Mortgage Payments: Unless otherwise stated, the Trustee shall commence paying the first post-petition mortgage
payment on the first day of the month following the month of the petition date.

b. Principa| Residence Post-Petition Mortgage Payments and Prepetition Arrears: The following is the street address
and the tax lD parcel no. for the principal residence of the Debtor(s):

Property No. 1 7785 Henrv Ave. Jenison, Ml 49428; 70-14-14-251-001

 

 

 

 

Creditor Name Estimated Month|y Estimated Arrears"l Taxes & lnsurance
Payment AmountHi Escrowed With Lender?
Y/N
#1 Ca|iber Home Loans $1,240.00 $12,000.00 Y
#2

 

 

 

 

 

c. Non-Residentia| Post-Petition Mortgage Payments and Prepetition Arrears: The following is the street address and
the tax |D parcel no. for the non-residential real property of the Debtor(s):

 

 

 

 

Property No. 1 Property No. 2
Creditor Name Estimated Monthly Estimated Arrears“' Taxes & lnsurance
Payment Amount‘il Escrowed With Lender?
Y/N
#1

 

 

 

 

 

 

d. Prepetition Real Property Tax C|aims: C|aims oftaxing authorities on real property pursuant to State law will be paid
pro-rata as set forth in paragraph |V.H unless a fixed monthly payment is set forth below after the post-petition on-
going mortgage payment(s).v

 

Taxing Authority Amount De|inquent Optional Equa|
Tax Years Month|y Payment

 

 

 

 

 

 

 

e. Real Property Tax Escrow:
The Debtor(s) will not utilize a tax escrow with the Trustee unless marked below.

( )The Debtor(s) will utilize a tax escrow through the P|an. The Debtor(s) must provide the tax bill to the Trustee and
verify taxes are paid each year until completion of the P|an. Tax escrow accounts will fund after on-going monthly
mortgage payments but prior to other secured creditors.

 

iii The monthly payment amount is an estimate and the Trustee shall pay the monthly payment amount based on the proof of claim as filed. The Plan authorizes the Trustee
to make post-petition regular mortgage or land contract payments prior to the proof of claim being filed. This provision does not preclude any party in interest from filing an
objection to the claim.

i" The amount of prepetition arrears is an estimate and the Trustee shall pay the prepetition arrears based on the proof of claim as filed. Any claim filed for prepetition
arrears shall be paid through the Plan over a reasonable period of time and pro-rata with other secured creditors without interest.

vAny creditor in this class shall retain its lien on the real property pursuant to applicable State law and shall be entitled to receive its statutory interest and collection fees as
set forth in its proof of claim.

Case:19-01431-jvvb Doc #:5 Filed: 04/03/19 Page 4 of 10

 

Real Property Address Parcel Number Taxing Authority Monthly Escrow
Amount

 

 

 

 

 

 

 

f. Who||y Unsecured Liens: The following claims shall be treated as unsecured by this Plan because there is no equity in
the property to secure the claim. Upon completion of the P|an, the lien shall be discharged and removed from the
property. The Debtor(s) may move under Fed. R. Bankr. P. 7070, on notice to the holder ofsuch a claim who refuses to
release the lien, for an order declaring the lien released and for related relief. These claims are as follows:

 

Property Address Creditor C|aim Amount"' Property Senior Lien
Va|ue Amount

 

 

 

 

 

 

 

 

2. Personal Property:

a. Pre-Confirmation Adequate Protections Payments (APP): lf the Trustee is to pay pre-confirmation APP the secured
creditor’s name, address, the account number and the payment amount must be provided and it must be signified by
entering the monthly payment amount in the box marked ”Pre-Conf. APP" under b. or c. ofthis paragraph. TheTrustee
will not disburse an APP until a proof of claim is filed with documentation of a perfected lien satisfactory to the Trustee,

b. Secured C|aims Subject to Fina| Paragraph of 11 U.S.C. § 1325(a): Each secured creditor in this class has a lien that is
not subject to 11 U.S.C. § 506.“" C|aims in this class shall be paid as follows plus an additional pro-rata amount that may
be available from funds on hand at an interest rate specified below or the contract rate specified in the proof ofclaim,
whichever is lower.

 

Creditor, Address & Co||ateral Ba|ance Owing lnterest Pre-Conf. Equal Monthly
Account No. Rate APP Payment

 

 

 

 

 

 

 

 

 

c. Secured C|aims Subject to 11 U.S.C. § 506"'": C|aims in this class shall be paid as follows plus an additional pro-rata
amount that may be available from funds on hand at an interest rate specified below or the contract rate specified in
the proof of claim whichever is |ower. Creditor will be paid the fair market value (FMV) as a secured claim and any
balance due as a general unsecured claim.

 

 

Creditor, Address & Co||ateral FMV interest Pre-Conf. Equal Monthly

Account No.'* Rate APP Payment
Best Financia| 2012 Jeep Grand $14,550.00 5% $275.00 $275.00
Credit, 1888 E Cherokee

Sherman Blvd,
Muskegon, Ml
49444, Acct #0520

 

 

 

 

 

 

 

 

3. Secured C|aims of Taxing Authorities: Secured claims of taxing authorities shall be paid as follows:

 

"i This is the estimate of the Debtor(s) as to the amount owing to the creditor. The proof of claim shall control as to amount of the claim. This provision does not preclude
any party in interest from filing an objection to the claim.

vii Such a claim is not subject to ”cramdown” and will be paid the full balance owing. lf the collateral is a motor vehicle and is destroyed, the Debtor(s), with consent from the
secured creditor and Trustee, or by order of the Court, may use the collateral insurance proceedsto purchase replacement collateral, to which the creditor’s lien shall attach.

vi" |f the collateral is a motor vehicle and is destroyed, the Debtor(s), with consent from the secured creditor and Trustee or by order of the Court, may use the
collateral insurance proceeds to purchase replacement collateral, to which the creditor’s lien shall attach.

ix lf the creditor files a proof of claim with a balance owing which is different from the amount listed above, the proof of claim shall control as to the amount of the
debt, unless a party in interest objects to the proof of claim.

Case:19-01431-jvvb Doc #:5 Filed: 04/03/19 Page 5 of 10

 

Creditor & Address Co||ateral Secured C|aim interest Equal Monthly
Real/Personal Property Amount" Rate*' Payment

 

 

 

 

 

 

 

 

4. Co||ateral to Be Surrendered/Executorv Contracts to Be joected: The property listed below is surrendered to the creditor,
and the executory contracts/unexpired leases are rejected:

 

Creditor Property/Contract Description

 

 

 

 

 

The automatic stay shall be terminated upon entry ofthe confirmation order and any deficiency claim or claim arising from
rejection shall be treated as a general unsecured claim, subject to paragraph |V.G.

5. Junior Lien Ho|ders on Surrendered Propertv: if a creditor holding a junior lien has filed a secured proof of claim, such
claim shall be treated as a general unsecured claim if the value of the property, set forth below in the column entitled
”Property Value,” is equal to or less than the amount ofthe senior secured claim, absent an objection, These creditors are

 

as follows:
Creditor, Address & Property Address C|aim Amount" Property Va|ue Senior Lien
Account No. Amount

 

 

 

 

 

 

 

 

D. ASSUMED EXECUTORY CONTRACTS AND UNEXPiRED LEASES. The following executory contracts and/or unexpired leases,
including land contract(s), are assumed:

 

Creditor, Address & Account Property Description Monthly Payment No. of Months Cure Amount
No. Amount Remaining

 

 

 

 

 

 

 

E. D|RECT PAYMENT BY THE DEBTOR(S) OF THE FOLLOW|NG DEBTS. All claims shall be paid by the Trustee unless listed herein:

 

 

 

Creditor, Address & Account No. Co|lateral/Obligation Ba|ance Owing interest

Rate
MSHDA, 735 E lvlichigan Ave, Lansing, 7785 Henry Ave, Jenison Mi 49428 Contract Contract
Ml 48912

 

 

 

 

 

F. UNSECURED CREDlTORS.

General Unsecured Creditors: C|aims in this class are paid from funds available after payment to all other classes. The
allowed claims of general unsecured creditors will be satisfied by:

( ) Payment of a dividend of 100%, plus present value of % interest, if necessary to satisfy 11 U.S.C. § 1325(a)(4), CR

(X) Payment of a pro-rata share of a fixed amount of $250.00 or payment from ali disposable income to be received by the
Debtor(s) in the ACP, whichever pays more. This fixed amount shall be reduced by additional administrative expenses
including attorney fees approved under 11 U.S.C. § 330(a). However, this fixed amount shall not be reduced below the
liquidation value specified in paragraph i.B.

 

G. SPEC|AL UNSECURED CREDlTORS. The special unsecured claims listed below are an exception pursuant to 11 U.S.C. § 1322(b)(1)
and may inciude, but are not limited to, non-sufficient funds (NSF) checks, continuing professional services and non-
dischargeable debts (e.g., student loans, criminal fines)."il These special unsecured claims shall be paid as follows:

 

xThe amount stated is an estimate only and the proof of claim controls as to the amount of the claim. This provision does not preclude any party in interest from filing
an objection to the claim.

x' The interest rate on tax claims that is in effect during the calendar month in which the plan is confirmed shall control. 11 U.S.C. § 511(b). The Trustee has the
authority to make adjustments to its records to comply with the Bankruptcy Code.

Case:19-01431-jvvb Doc #:5 Filed: 04/03/19 Page 6 of 10

|n a 36 month ACP case with the base to general unsecured creditors paid within 36 months, the special unsecured
creditors will be paid pro rata with other general unsecured claims during the first 36 months and then that portion ofthe
special unsecured creditor’s claim that can be paid during the remainder of the 60 months from the date the first Plan
payment is due will be paid exclusive of ali other general unsecured claims during the remaining 60 months.

 

|n a 36 month ACP case with the base to general unsecured creditors paid beyond 36 months, the special class unsecured
creditors will be paid pro rata with other general unsecured claims during the first 36 months and until the specific fixed
base amount to the general unsecured creditors is satisfied and then that portion ofthe special unsecured creditor’s claim
that can be paid during the remainder ofthe 60 months from the date the first Plan payment is due Will be paid exclusive of
all other general unsecured claims during the remaining 60 months.

|n a 60 month ACP case, special unsecured creditors will be paid pro rata with the general unsecured creditors during the
60 months.

 

Special Unsecured Creditor Name Reason For Special Treatment interest
Rate

 

 

 

 

 

 

|V. GENERAL PROVlSlONS

A.

C.

DlSPOSABLE |NCOME, TAX RETURNS & TAX REFUNDS. Debtor(s) submit(s) all or such portion of future earnings or other future
income of Debtor(s) to the supervision and control ofthe Trustee as is necessary for the execution ofthe P|an. Unless this Plan
provides for a dividend of 100% to all allowed general unsecured claims, the Debtor(s) shall pay all disposable income as defined
in 11 U.S.C. § 1325(b) during the ACP. Unless otherwise provided in this P|an, Debtor(s) shall remit to the Trustee tax returns and
tax refunds and other disposable income for the ACP for administration pursuant to the Plan or as otherwise ordered by the
Court, income tax refunds and other disposable income paid to the Trustee in a Plan with a 36 month ACP will operate to
decrease the term of the Plan to the ACP but not below the 36 month ACP, rather than increase the dividend paid to general
unsecured creditors. The Debtor(s) shall continue the same level of tax deductions as when the case was filed except as affected
by changes in dependents and/or marital status.

Based on the disposable income available, the Trustee shall have the discretion without further notice to creditors
to:

1. increase the percentage to the unsecured creditors as a result of additional payments made under this provision
subject to the limitation set forth in this paragraph;

2. Reduce the term of the Plan but not below the ACP; and

3. Determine if available funds are not disposable income when the Debtor(s) provide(s) the Trustee with supporting
documentation.

VEST|NG OF ESTATE PROPERTY. Upon confirmation of the Plan, all property of the estate shall remain property of the estate
until discharge unless marked below:

(X) Pursuant to 11 U.S.C. § 1327(b) upon confirmation of the Plan, all property of the estate shall vest in the Debtor(s), except
(i) future earnings ofthe Debtor(s); (ii) additional disposable income, and (iii) other real and personal property necessary to fund
the Plan which is identified as follows:

Regardless of whether any real or personal property is vested in the Debtor(s) or the estate, insurance proceeds derived
from such real or personal property shall be deemed property ofthe estate, Subject to footnotes vii and viii of paragraph iii.C.2,
such insurance proceeds may be used by the Debtor(s), upon prior Court approval, to purchase replacement collateral.

in any case, all property of which Debtor(s) retain(s) possession and control shall be insured by the Debtor(s). The
Trustee is not required to insure property and has no liability for damage or loss to any property in the possession and control of
the Debtor(s).

POST-PET|T|ON ACT|ON BY DEBTORlSl.

 

xii if the table below is blank, or this case has a 60 month ACP, then there will be no special treatment for special unsecured creditors.

Case:19-01431-jvvb Doc #:5 Filed: 04/03/19 Page 7 of 10

1. Post-Petition Saie of Propertv of Estate: in the event that the Debtor(s) seek(s) to sell, before entry of the discharge,
property of the estate constituting personal property with a value in excess of $2,500, or any real property regardless of
value, the Debtor(s) shall request prior Court approval pursuant to 11 U.S.C. § 363 and any applicable rules.

2. Post-Petition Saie of Property of Debtor(s): in the event that the Debtor(s) seek(s) to sell, before entry of the discharge,
personal property ofthe Debtor(s) with a value in excess of$2,500, or any real property regardless ofvalue, the Debtor(s)
shall seek prior Court approval with notice to any parties in interest as the Court may direct.

3. Post-Petition incurrence of Debt bv Debtor(s) and Related Relief: Upon the prior written approval of the Trustee, the
Debtor(s) may incur post-petition debt for a motor vehicle, whether through Hnancing or lease transaction. The Debtor(s)
may trade in an existing motor vehicle provided that the Debtor(s) satisfy in full any obligations related to such motor
vehicle. The Debtor(s) may incur other, similar post-petition debt as allowed by the Court.

D. UNSCHEDULED CREDlTORS F|L|NG CLA|MS. if a creditor’s claim is not listed in the schedules, but the creditor files a proof
of claim, the Trustee is authorized to classify the claim into one of the classes under this Plan and to pay the claim within
the class, unless the claim is disallowed.

E. LATE F|LED CLA|MS. if a claim is not timely filed, the Trustee may in his/her discretion provide notice of intent to pay the
claim,

F. LlMlTATlON ON NOT|CES.

1. General: lf the Debtor(s) file(s) a plan modification pursuant to 11 U.S.C. § 1329 or a motion requesting relief, the plan
modification or motion, and appropriate notice thereof, shall be served on (a) the Trustee, (b) the United States Trustee,
and (c) any party or entity adversely affected by the plan modification or request for relief. if service under (c) requires
service on the creditor matrix, subsequent to the claims bar date pursuant to Fed. R. Bankr. P. 3002, service may be made
on creditors that hold claims for which proofs of claim have been Hled, and any governmental unit that is a creditor in the
case.

 

2. Fee Apglications: Subsequent to the claims bar date pursuant to Fed. R. Bankr. P. 3002, if an attorney for the Debtor(s) files
an application for compensation pursuant to 11 U.S.C. § 330, the application, including appropriate notice and an
opportunity to object, shall be served on (a) the Trustee, (b) the Debtor(s), and (c) the United States Trustee. Appropriate
notice of the application, including an opportunity to object in the same form as attached to the Local Bankruptcy Rules,
shall be served on (a) creditors that hold claims for which proofs of claim have been filed, and (b) any governmental unit
that is a creditor in the case.

ifservice is made pursuant to this paragraph, the Debtor(s) shall file a certificate ofservice specifying parties and entities served.

G. CLA|MS AND AMENDED CLA|MS. lf a proof of claim is Hled and Trustee has previously made a distribution to general unsecured
creditors, the claim shall be entitled to the same pro rata distribution as that previously paid to general unsecured claims, to the
extent possible, even if the base to general unsecured claims exceeds the amount stated in the confirmed P|an. The Trustee
shall not be required to recover any overpayments to general unsecured creditors as a result ofthe filing ofthe aforementioned
claims.

1. With respect to secured claims filed by creditors holding liens in real property surrendered pursuant to the Plan, each such
secured creditor must Hle a proof of claim asserting its unsecured deficiency, if any, by no later than 90 days after any
disposition, including a foreclosure sale. The proof of claim for any deficiency must be conspicuously identified as an
”UNSECURED DEF|C|ENCY CLA|M." Attached to the proof of claim for the deficiency amount must be a detailed statement
providing that the property was disposed of, the amount of the sale proceeds, a summary of costs incurred in connection
with the disposition, and the unsecured deficiency balance remaining. This proof of claim must be filed even though a
previous secured or unsecured claim was asserted prior to the disposition of the property. The failure to timely file a
deficiency claim shall preclude the secured creditor from receiving further distributions under the Plan and such secured
creditor’s claim shall be subject to discharge,

2. With respect to secured claims filed by creditors holding liens in personal property surrendered pursuant to the Plan and
non-debtor counterparties whose executory contracts or unexpired leases are rejected under the P|an, each such secured
creditor or non-debtor counterparty must file a claim asserting its unsecured deficiency or rejection damages, ifany, by no
later than 180 days after entry ofthe order confirming the P|an. The proof of claim for any deficiency or rejection damages
must be conspicuously identified on the proof of claim as an ”UNSECURED DEF|C|ENCY CLA|M" or a ”REJEC|'|ON DAMAGES
CLA|M," as applicable. Attached to the proof of claim for the deficiency or rejection damages must be a detailed statement
providing, ifapplicable, the date the property was disposed of, the rejection damages, the amount of any sale proceeds, a

7

Case:19-01431-jvvb Doc #:5 Filed: 04/03/19 Page 8 of 10

summary of costs incurred in connection therewith, and the unsecured deficiency balance remaining. This proof of claim
must be filed even though a previous secured or unsecured claim was asserted prior to the surrender, rejection, or
disposition of the property or rejection ofthe executory contract or unexpired lease. The failure to timely file a deficiency
or rejection damages claim means that such creditor or non-debtor counterparty shall be precluded from receiving further
distributions under the Plan and such claim shall be subject to discharge,

3. A claimant treated as holding a wholly unsecured claim pursuant to paragraph lil.C.1.fshall file a proof of claim within the
time prescribed in Fed. R. Bankr. P. 3002(c), and any such claimant who does not file a proof of claim is not entitled to
receive a distribution under the Plan. lf such claimant files a secured proof of claim, the Trustee is authorized to treat such
claimant as holding an unsecured claim,

H. TRUSTEE POST-CONF|RMAT|ON DlSBURSEMENT.

1. Priority of Payment : Unless otherwise specifically stated in the P|an, the following categories of claims will be paid in
the following order (on a pro-rata basis within each category):

a
b.

C.

h.

unpaid court filing fees, regardless of any Plan provision to the contrary;
trustee administrative fee;
allowed DSO claims paid through the Plan;

attorney fees and expenses, as allowed by an Order of the Court, subordinated to monthly continuing claims
payments covered under 11 U.S.C. § 1322(b)(2);

continuing, long-term, nonmodifiabie allowed claims"“‘;

other allowed secured claims (including arrears) and allowed claims arising from assumed executory contracts or
unexpired leases (including any cure) with respect to which (i) the last payment will become due within the term of
the Plan; and (ii) the Plan provides for equal monthly payments;

arrears on continuing claims and other secured claims for which the Plan does not specify equal monthly
payments;

allowed priority unsecured claims; and

allowed general unsecured claims,

2. Post~Petition Mortgage Payments: lfthe Plan directs the Trustee to make any post-petition mortgage payment, the
Trustee may:

a.
b.

modify the on-going mortgage payment upon receiving a notice pursuant to Fed. R. Bankr. P. 3002.1(b);

increase the Plan payment by the amount ofany mortgage payment increase plus additional trustee commission
for any mortgage increase;

amend a wage order or ACH payment amount for such increase with notice to the employer or ACH payor,
Debtor(s) and the attorney for the Debtor(s); and

adjust the post-petition mortgage or land contract payment date, or the date through which any arrears or cure is
calculated, as needed to conform to any proof of claim filed by the mortgagee or land contract vendor.

3. initial Disbursement Date: Except as otherwise stated in this P|an, a payment designated as equal monthly payments
on secured claims, executory contracts/unexpired leases, priority unsecured claims, attorney fees, and tax escrow
accruals shall be deemed to commence the first day of the month following the month of the petition date.

 

xii C|aims in this category include non-modifiable claims, including allowed secured claims, on which the last payment is due afterthe term ofthe P|an, and for which the Plan
provides for a set monthly payment (subject to adjustment as set forth below). This category includes residential mortgage obligations, land contract obligations, and other
long term, non-modifiable obligations under assumed executory contracts/unexpired |eases.

Case:19-01431-jvvb Doc #:5 Filed: 04/03/19 Page 9 of 10

TAX RETURNS. All tax returns due prior to the petition date have been filed, except:
DEBTOR(S) ENGAGED |N BUS|NESS.

1. Any Debtor who is self-employed and incurs trade credit in the production ofincome shall comply With 11 U.S.C. § 1304
regarding operation ofthe business and any order regarding the continuation ofa business operation entered in this case;

2. Any Debtor who, directly or indirectly, holds a controlling interest in a limited liability company, partnership or other
corporation that incurs trade credit in the production of income, or who is otherwise in control ofsuch an entity, shall cause
the entity to comply with 11 U.S.C. 1304(c) and any order regarding continuation of a business operation entered in this
case as if the Debtor were "engaged in business" within the meaning of that section;

3. The duties listed in 11 U.S.C. § 1304(c) are imposed on any Debtor described in this Paragraph iV.J, and are incorporated
herein by reference.

EFFECT 0F ADD|T|ONAL ATTORNEY FEES BEYOND THE NO LOOK FEE. Any attorney fees and expenses beyond the no-look fee
shall be paid as administrative expenses and shall not be paid out of the base previously disbursed to general unsecured
creditors. The Trustee shall not recover funds disbursed to general unsecured creditors to satisfy any administrative expenses
awarded to the attorney for the Debtor(s).

PLAN REFUNDS. The Trustee may agree to reasonable refunds to the Debtor(s) from the funds paid to the Trustee. The Plan
duration may be extended to repay all such refunds. The trustee may require the Debtor(s) to file an amendment to the P|an.

. TRUSTEE'S AVO|DANCE POWERS. The Debtor(s) acknowledges that the Trustee has discretion to utilize certain powers under
Chapter 5 ofthe Bankruptcy Code. Notwithstanding any other language in this P|an, no lien shall be involuntarily avoided unless
an adversary proceeding is filed, except that judicial liens may be avoided pursuant to 11 U.S.C. § 522(f) in connection with
confirmation of the Plan upon proper notice. The Debtor(s) may not commence any avoidance action without court
authorization or written consent of the Trustee, The Debtor(s) acknowledge(s) that any avoidance actions are preserved for the
benefit ofthe estate pursuant to 11 U.S.C. § 551.

L|EN RETENT|ON. With respect to each allowed secured claim provided for by the P|an, the holder ofsuch claims shall retain the
lien securing such claim until the earlier of (i) the underlying debt determined under applicable non-bankruptcy law is paid in
full, or (ii) entry of the discharge; provided, however, that entry of the discharge shall not release a lien that secures a claim
subject to treatment under 11 U.S.C. § 1322(a)(5). Upon the occurrence of (i) or (ii) above, the holder shall release its lien and
provide written evidence ofthe same to the Debtor(s) within 30 days after (i) or (ii) above. Notwithstanding the foregoing, ifthis
case ofthe Debtor(s) under Chapter 13 is dismissed or converted without completion ofthe Plan, the holder ofsuch claim shall
retain its lien to the extent recognized by applicable non-bankruptcy law.

MODlF|CAT|ON OF THE AUTOMAT|C STAY. Upon the filing of a motion for relief from the automatic stay, the Trustee shall
suspend disbursement offunds to that creditor but shall hold said funds until further order ofthe Court. Upon entry ofan order
modifying the automatic stay and unless otherwise provided for in such order, the Trustee shall not disburse held or on-going
payments to that creditor on that claim, until creditor files an amended claim or Debtor(s) file(s) an amended Plan directing the
Trustee how to pay creditor’s claim. Such amended proof of claim or Plan amendment shall be filed within 120 days after entry
ofthe order modifying the automatic stay. An amended claim filed by such creditor shall be afforded the same secured status as
provided for under the P|an. ifa creditor fails to file an amended claim or Debtor(s) fail(s) to file an amended Plan directing the
Trustee how to pay creditor’s claim within 120 days of the entry of the order modifying the automatic stay, any held amounts
shall be released for the benefit ofthe other creditors in accordance with the confirmed Plan and Trustee shall cease holding any
future funds for on-going payments on such claim unless otherwise ordered by the Court. However, if a creditor files a claim
after the order modifying the automatic stay and the confirmed Plan directed that such creditor was to be paid directly by
Debtor(s) on such claim, such claim will not be paid by the Trustee,

NOT|CE OF FEES, EXPENSES AND CHARGES PURSUANT TO FED. R. BANKR. P. 3002.1. The C|aim evidenced by notice Of feeS,
expenses and charges pursuant to Fed. R. Bankr. P. 3002.1 will be treated as a separate debt or claim consistent with treatment
of the underlying claim provided for under the Plan.

NON-APPLICAB|LITY OF FED. R. BANKR. P. 3002.1. The requirements and provisions of Fed. R. Bankr. P. 3002.1 shall not apply to
the Trustee in any chapter 13 case where the Plan as confirmed surrenders property to the creditor as provided in 11
U.S.C. § 1325(a)(5)(C) or proposes that Debtor(s) pay the creditor directly or to any claim as to which the automatic stay is
modified for purposes of allowing the secured creditor to exercise its rights and remedies pursuant to applicable non-bankruptcy
law.

Case:19-01431-jvvb Doc #:5 Filed: 04/03/19 Page 10 of 10

R. NONSTANDARD PROV|S|ONS. Nonstandard provisions must be set forth below. A nonstandard provision is a provision not
otherwise included in this Model Plan or deviating from it. Nonstandard provisions set out elsewhere in this Plan are
ineffective and void. The following Plan provisions will be effective only if there is a check in the box ”included” in the
Preamble.

1. ESCROW PROV|S|ON FOR ADMIN|STRAT|VE CLAlMS: The trustee shall, if available after monthly payments on attorney fees
and required secured claims payments, escrow $25.00 per month of the debtor's plan payments to be reserved for payment of
all allowed administrative expenses. Applications for administrative expenses not previously allowed or ordered will be filed at
least 30 days before the time of the final audit or the 59th month of the plan whichever comes first in order to be paid from
escrowed funds. Failure to apply for the escrowed funds will result in distribution pursuant to the confirmed plan of escrowed
funds on plan completion.

BY F|L|NG THIS DOCUMENT, THE ATTORNEY FOR THE DEBTOR(S) OR DEBTOR(S) THEMSELVES, lF NOT REPRESENTED BY AN A`l'l'ORNEY,
ALSO CERTlFY(lES) THATTHE WORD|NG AND ORDER OFTHE PROV|S|ONS lN TH|S CHAPTER 13 PLAN ARE |DENT|CALTO THOSE CONTA|NED
lN THE APPROVED MODEL PLAN PURSUANT TO LOCAL BANKRUPTCY RULE 3015(d) FOR THE WESTERN DlSTR|CT OF M|CH|GAN
BANKRUPTCY COURT, OTHER THAN ANY NONSTANDARD PROV|S|ONS lNCLUDED lN PARAGRAPH lV.R.

Date: April 3, 2019

SignaturWor(s): Signatu re of .lason Nils Welch:
/s/ /s/ %q/-JOZ~
Hem&$hephard, P72719
Ander , Ellis & Shephard
866 3 Mile NW Ste B

Grand Rapids, Mi 49544
P: 616-784-1700/F: 616-784-5392

10

